DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 4/15/21.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (20130014451).
Claim 1.  Russell discloses a module (105 and/or 205 and/or 305 and/or 405 and/or 505) for use in the erection of buildings in modular construction, wherein the module has a parallelepiped-shaped basic design and has first, second, third, and fourth outer walls, a floor, and a ceiling (as seen in the figures and noted in the disclosure), with supporting components of some of the first, second, third, and fourth outer walls being cross laminated timber boards (as noted at paragraph 0027); 
wherein the module includes a useful area (such as the bathroom area as seen in figure 2) and separate first and second vertical ducts (as noted in the annotated figure below), with both the first and second vertical ducts running through the module from 
wherein a plurality of risers (230 as seen in at least figure 2 and as noted at least at paragraph 0029) for receiving different fluids are installed in the first vertical duct and a plurality of ductworks (such as but not limited to 252,246,204,202,242,240,238,206,304,306,236,232,358,364,468,406 as noted at least at paragraphs 0029-0035) for receiving cables are provided in the second vertical duct; and
wherein the floor and ceiling comprise an aperture (as seen in figure 4 generally at 406,468), one of the vertical ducts extending into the apertures in the floor and the ceiling so that the duct is open at the top and bottom (as seen in figure 4 where it can be seen that a ductwork from the ducts extends through the opening) and
wherein the duct walls and the regions of the outer walls confining the vertical ducts against the outside of the module are sound-insulated (where the walls may be filled with insulation (paragraph 0037) and provided with a fire resistant cladding (where they are finished with sheetrock which applicant discloses as an acceptable fire-resistant cladding in the specification).
Russell does not expressly disclose that the floor and ceiling comprise first and second apertures, the first vertical duct extending in to the first aperture in the floor and the ceiling and the second vertical duct extending into the second apertures in the floor and the ceiling so that the first and second vertical ducts are open at the top and 

    PNG
    media_image1.png
    768
    745
    media_image1.png
    Greyscale


Claim 2. The module in accordance with claim 1, wherein the first vertical duct is completely surrounded by the first duct wall and the first outer wall laterally over the total height of the module, and the second vertical duct is completely surrounded by the second duct wall and the second outer wall laterally over the total height of the module (as noted in the figures at least at figure 2 and disclosure).
Claim 3. The module in accordance with claim 1, wherein the first vertical duct is arranged along the inner side of the first outer wall (as seen in at least figure 2 and as noted in the annotated figure), and the second vertical duct is arranged along the inner side of the second outer wall.

Claim 6. The module in accordance with claim 1, wherein the ductworks are socket pipes that are fixed in the second vertical duct by a mechanism that allows the ductworks to be vertically displaced in a downward direction from a starting position into an end position to allow plugging the ductworks of the module onto corresponding ductworks of a lower module after stacking the module onto the lower module (as noted throughout the disclosure and figures where the modules are stackable and connected together and to existing infrastructure).
Claim 7. The module in accordance with claim 1, wherein the module has cabling having one or a plurality of cables in the second vertical duct, with the cables each having a free end and a bound end, and with the bound ends of the cables being already connected to the module (at 226 and as noted throughout the disclosure at least at paragraphs 0024-0040 and figures).
Claim 8. The module in accordance with claim 7, wherein the module comprises an electrical sub-distributor (226) to which the bound ends of at least some of the cables are connected (as noted at figures 0026-0040).
Claim 9. The module in accordance with claim 1, wherein the supporting cross laminated timber boards of the outer walls, of the ceiling and/or of the floor are lined and/or coated at least over a partial area (where they are coated with spray foam (as noted at least at paragraph 0027).

Claim 11. The module in accordance with claim 1, wherein the supporting components of the first, second, third, and fourth outer walls are cross laminated timber boards (as noted at least at paragraph 0027).
Claim 12. The module in accordance with claim 1, wherein the first and second vertical ducts are arranged along the inner side of the first outer wall (as seen in at least figure 2 and as noted in the annotated figure above).
Claim 13.  The module in accordance with claim 3, wherein the at least two vertical ducts are arranged in a plant room that is separated from the useful area by a partition wall (the wall door 212 is in, as seen in figure 2).
Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive.
Applicant’s argument that Russell et al fails to disclose or suggest that the ducts are open at the top and bottom is not persuasive.  As is clearly seen in figure 4, the ducts are open at the top and bottom where ductwork/pipe 468 extends through the top and bottom via the opening through the ceiling and floor of the duct.  Also as seen in figure 4 element 478 extends through the bottom.  The structures 478 and 468 are discloses as pipes for supply and venting, therefore they clearly are not capped or closed as they need to be open to allow for flowing of the supply and venting.  Clearly the disclose of Russell demonstrates that while the cores can be stand-alone, they also can be connected together and to existing infrastructure.  Therefore Russell does not .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635